DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Election/Restrictions
2.	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2020.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend Claim 12 as follows:
A tiled display apparatus, comprising: 
a display device unit including a plurality of display devices each having a display panel including a display area and a non-display area; and 

 an input terminal which is disposed on the display area and receives light from the display panel; and
 an output terminal which is disposed over the non-display area and outputs the light, 
wherein the display area includes a central area and an edge area surrounding the central area, and the optical waveguide of the optical plate is disposed on the edge area and the non-display area,
 wherein an opening disposed corresponding to the central area is defined in the body portion of optical plate, 
wherein a sidewall of the opening is perpendicular to an upper surface of the optical plate from which the light is outputted, and
 wherein a sidewall defining an exposed outermost sidewall of the body portion surrounding the optical waveguide output terminal is perpendicular to the upper surface of the optical plate.

Allowable Subject Matter
4.	Claims 1-2, 4-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device, comprising: a display panel including a display area and a non-display area; and an optical plate disposed on the display panel and including an optical waveguide and a a third surface which is a side surface defining an exterior innermost sidewall of the body portion connecting the first surface and the second surface and disposed on the display area, and a fourth surface which is a side surface defining an exterior outermost sidewall of the body portion connecting the first surface and the second surface and disposed on the non-display area, the third surface and the fourth surface being perpendicular to the first surface,  and the input terminal is disposed on the second surface, and the output terminal is disposed on the first surface” in combination with the other claimed limitations set forth in independent claim 1.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious,  “A tiled display apparatus, comprising: a display device unit including a plurality of display devices each having a display area and a non-display area; and an optical plate disposed on the display panel and including an optical waveguide and a body portion surrounding the optical waveguide, the optical waveguide including: an input terminal which is disposed on the display area and receives light from the display panel; and an output terminal which is disposed over the non-display area and outputs the light, wherein the display area includes a central area and an edge area surrounding wherein an opening disposed corresponding to the central area is defined in the body portion of optical plate, wherein a sidewall of the opening is perpendicular to an upper surface of the optical plate from which the light is outputted, and wherein a sidewall defining an exposed outermost sidewall of the body portion surrounding the optical waveguide output terminal is perpendicular to the upper surface of the optical plate” in combination with the other claimed limitations set forth in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628            

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628